DETAILED ACTION

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
2.	Claims 1, 8 and 15 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Coleman et al, U.S. Patent No. 9,569,173 (hereinafter Coleman).
	Regarding claim 1, Coleman discloses a controlling device comprising:
	an access circuit, CTRL-AC, arranged to obtain a first signal processing latency value of the first sound system and a second signal processing latency value of the second sound system (from column 13, see lines 20 through 45), 
	a separation circuit, CTRL-SEC, arranged to separate an input multimedia stream, INP-S, into a first multimedia signal, IN-S1, and a second multimedia signal, INP-S2 (from column 15, see lines 25 through 40), 

	a transmission circuit, CTRL-TC, arranged to respectively transmit the delayed first and second multimedia signals to the first and second sound systems (from column 16, see lines 55 through 65).

	Regarding claim 8, Coleman discloses a method comprising:
	obtaining, CTRL-AC-OBT, respectively, a first signal processing latency value and a second signal processing latency value of the first and second sound systems (from column 13, see lines 20 through 45), 
	separating, CTRL-SEC-SEP, an input multimedia stream, INP-S, into a first multimedia signal, INP-S1, and a second multimedia signal, INP-S2 (from column 15, see lines 25 through 40), 
	delaying CTRL-SYC-DEL, the first and second multimedia signals based on the first and second signal processing latency values (from column 16, see lines 40 through 55), and 
	transmitting, CTRL-TC-TRA, respectively, the delayed first and second multimedia signals to the first and second sound systems (from column 16, see lines 55 through 65).  

	Regarding clam 15, see Figure 1.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of Banerjea, U.S. Patent Application Publication No. 2017/0230810 (hereinafter Banerjea).  
	Regarding claim 13, although Coleman discloses the use of Bluetooth (from column 2, see lines 15 through 20), Coleman does not explicitly teach that the first sound system comprises a BR/EDR controller and the second sound system comprises a BLE controller. All the same, Banerjea discloses that the first sound system comprises BR/EDR controller and the second sound system comprises a BLE controller (see paragraph 0017). Therefore, it would have been obvious to one of ordinary skill in the art to modify Coleman wherein the first sound system comprises a BR/EDR controller and the second sound system comprises a BLE controller as taught by Banerjea. This modification would have improved the system’s flexibility by allowing for communication between devices that meet multiple regulatory requirements as suggested by Banerjea (see paragraph 0005). 

Allowable Subject Matter 
5.	Claims 3, 4, 10, 11, 18 and 19 are allowed while claims 2, 5-7, 9, 12, 16, 17, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
June 29, 2021

/OLISA ANWAH/Primary Examiner, Art Unit 2652